Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 3/3/2022.  Applicant has amended claims 1, 3, 5, 8, 10, 13, 14, 19 and 20 and cancelled claims 9 and 18.  Non-elected claims 6-7 and 15-16 are withdrawn.  Accordingly, claims 1-5, 8, 10-14, 17, and 19-20 are pending for examination.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8, 10-14, 17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-5, 8, 10-14, 17, and 19-20 are directed to determining and communicating indication of payment transaction fraud parameter based on whether tagged data correspond to predetermined data and determining whether to process or deny payment transaction, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Independent claims 1, 10 and 19 recite, in part, a method/system/product, for performing the steps of receiving transaction data associated with a payment transaction, determining street address data associated with a street address from the transaction data associated with the payment transaction, tokenizing the street address data associated with the street address into a plurality of street address tokens; extracting street address token features for each of the plurality of street address tokens; determining if a first street address corresponds to a direction of the street address; determining if a second street address token corresponds to a street type of the street address; determining if a third street address token corresponds to an occupancy type of the street address; tagging each of the plurality of street address tokens based on the street address token features to provide a plurality of tagged street address components; determining whether each of the plurality of tagged street address components corresponds to at least one predetermined street address component of a plurality of predetermined street address components and communicating an indication of a payment transaction fraud parameter based on determining whether each of the plurality of tagged street address components corresponds to at least one predetermined street address component of the plurality of predetermined street address components and determining whether to process or deny the payment transaction based on whether each of the plurality of tagged street address components corresponds to at least one predetermined street address component of the plurality of determined street address components; processing the payment transaction based on determining that each of the plurality of tagged street address components corresponds to at least one predetermined street address component of the plurality of predetermined street address components.  The claims are directed to the abstract idea of determining and communicating indication of payment transaction fraud parameter based on whether tagged data correspond to predetermined data and determining whether to process or deny payment transaction, which as a whole recites a method of Organizing Human Activity (Fundamental economic practice: mitigating risk; Commercial interactions: sales activities or behaviors).  As such, the description in claims 1, 10 and 19 of determining and communicating indication of payment transaction fraud parameter based on whether tagged data correspond to predetermined data is an abstract idea.  Claims 2-5, 8, 11-14, 17 and 20 are dependent on claims 1, 10 and 19 and include all the limitations of claims 1, 10 and 19.  Therefore, claims 2-5, 8, 11-14, 17 and 20 recite the same abstract idea of “determining and communicating indication of payment transaction fraud parameter based on whether tagged data correspond to predetermined data and determining whether to process or deny payment transaction”.  The limitations recited in the depending claims (For example, the receiving, determining, standardizing and communicating steps) are further details of the abstract idea and not significantly more.  The concept described in claims 1-5, 8, 10-14, 17, and 19-20 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claims 1-5, 8, 10-14, 17, and 19-20 is an abstract idea.

This judicial exception is not integrated into a practical application.  In particular, the claims only recites few additional elements- performing the steps (receiving, determining, tokenizing, extracting, tagging, determining, communicating and processing) by verification/issuer/payment transaction processing “systems” “with at least one processor” and using “machine learning algorithm”.  The “systems”, “processor” and “machine” in these steps only generally linking the user of judicial exception to a particular technological environment or field of use and are recited at a high-level of generality.  According, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of performing the steps (receiving, determining, tokenizing, extracting, tagging, determining, communicating and processing) by verification/issuer/payment transaction processing “systems” “with at least one processor” and using “machine learning algorithm” amount to no more than generally linking the user of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  Various court decisions have identified similar elements as routine and conventional (For example: Arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), Electronic recordkeeping (Alice Corp and Ultramercial), Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone), Automating mental tasks (Benson, Bancorp and CyberSource)).  In addition, it is well-known to tag/extract data using machine learning algorithm (see at least Yu et al. US 2005/0033568, claim 15 “tagged terms….using machine learning extraction technique”; Zelevlasky (US 2008/0133479 A1), paragraph 0057 “Bayesian entity extractor a known technique form the field of machine learning, where a training set is utilized to assist an algorithm to extract similar entities from the text”)).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
            Claims 1-5, 8, 10-14, 17, and 19-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.                  

The claimed invention, considered as a whole, is not taught by the prior arts found in Examiner’s search, therefore no 102/103 rejections is provided.

Additional prior art found (directed to state of art/unclaimed features) but not used in the rejection: Keithley et al. (US 2006/0226216A1)

Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. 
Applicant argued that the claims are statutory under 35 U.S.C. 101 because 1) the amended claims are not directed to abstract idea but rather to a practical application including improvements to a technological field because present system do not exist which are able to verify an address based on additional address information and 2) it is unconventional to process a payment transaction based on determining that tagged street address components correspond o predetermined street address components.  The Examiner disagrees.  The focus of the claims is not on an improvement in how computers could carry out one of their basic functions of storage and retrieval of data, but merely use computer as tools to receive and retrieve data for data verification.  The specific data (address/geographic position) used to process transaction is further details of abstract idea (Organizing Human Activity (Fundamental economic practice: mitigating risk; Commercial interactions: sales activities or behaviors) and not significantly more.  There is no indication that there is any improvement to the functioning of computer or to any other technology or technical field.  In response to applicant’s argument that it is unconventional to process payment based on determining specific data, it is noted that this concept of process transaction based on comparing information recites a method of Organizing Human Activity (Fundamental economic practice: mitigating risk; Commercial interactions: sales activities or behaviors) and various court decisions have identified determining information with a computer as routine and conventional (For example: determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Performing calculations (Flook, and Bancorp); Receiving, processing, and storing data (Alice Corp); Automating mental tasks (Benson, Bancorp and CyberSource)).  The specific type of data used to process payment is further details of abstract idea and not significantly more.  Therefore, applicant’s arguments are not persuasive. 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIA-YI LIU/Primary Examiner, Art Unit 3695